                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN
_______________________________________________________________________

UNITED STATES OF AMERICA,

                   Plaintiff,

v.                                                            Case No. 17-CR-201 (PP)

DAVID POLNITZ,

                   Defendant.



                                MOTION TO SEAL

      Federal Defender Services of Wisconsin, as counsel-of-record for the defendant in

the above-captioned case, moves for an order sealing, defendant’s sentencing

memorandum. The ground for this motion is that counsel believes it contains sensitive

mental health information. Based on the foregoing, this Court is respectfully asked to

enter an order sealing defendant’s sentencing memorandum.

      Dated at Milwaukee, Wisconsin this 12th day of April, 2019.

                                              Respectfully submitted,

                                              /s/ Joshua D. Uller
                                              Joshua D. Uller, Bar No. 1055173
                                              FEDERAL DEFENDER SERVICES
                                                      OF WISCONSIN, INC.
                                              517 E. Wisconsin Avenue, Room 182
                                              Milwaukee, Wisconsin 53202
                                              Telephone: 414-221-9900
                                              Fax: 414-221-9901
                                              E-mail: joshua_uller@fd.org

                                              Counsel for David Polnitz




         Case 2:17-cr-00201-PP Filed 04/12/19 Page 1 of 1 Document 89
